EXHIBIT 10.1
 
 
PRUDENTIAL BANCORP, INC.
PRUDENTIAL SAVINGS BANK
RETIREMENT AND TRANSITION AGREEMENT


This Retirement and Transition Agreement (the "Agreement") by and among
Prudential Bancorp, Inc. (the "Company"), Prudential Savings Bank (the "Bank"
and collectively with the Company, "Prudential"), and Thomas A. Vento is entered
into as of May 13, 2015.


WHEREAS, Mr. Vento currently serves as a member of the Board and as Chairman of
the Board of Directors of each of the Company and the Bank as well as President
and Chief Executive Officer of each of the Company and the Bank;


WHEREAS, the Bank has adopted a Board and Management Succession Plan addressing,
among other things, senior executive management succession planning;


WHEREAS, Mr. Vento and the Board of Directors of each of the Company and the
Bank believe it is the best interests of the Company and the Bank to provide for
a smooth transition of the positions of President and Chief Executive Officer of
the Company and the Bank as part of Prudential's succession planning process;


WHEREAS, the Bank and Mr. Vento previously entered into an amended and restated
employment agreement dated as of May 20, 2013 (the "Employment Agreement");


WHEREAS, Mr. Vento also has previously entered into an Endorsement Split-Dollar
Agreement with the Bank dated January 1, 2006 (the "Split-Dollar Agreement"),
providing for certain benefits with respect to split-dollar insurance maintained
by the Bank for his benefit;


WHEREAS, Mr. Vento has provided valuable services to the Bank for more than
fifty years and to the Company since its formation in 2013 (and to its
predecessor from its formation in 2004);


WHEREAS, Mr. Vento desires to retire from his positions as the President of the
Company and the Bank, effective as of July 1, 2015, and as the Chief Executive
Officer of the Company and the Bank, effective as of September 30, 2015; and


WHEREAS, the Board of Directors of the Company and the Bank wish Mr. Vento to
remain on the Boards and continue in his role as the Chairman thereof; and


WHEREAS, Mr. Vento is willing to relinquish his rights under the Employment
Agreement and to have it superseded by this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the parties hereto agree as follows:


1.
Effective Date.  The "Effective Date" of the Agreement is May 13, 2015.

--------------------------------------------------------------------------------

Service on the Boards; Retirement.


(a)            Mr. Vento will continue to serve as a member of and as Chairman
of the Board of Directors of each of the Company and the Bank from the Effective
Date through the annual meeting of stockholders of the Company expected to be
held in February 2018 (the "2018 Annual Meeting") at which time his term as a
Director of the Company and Bank expires ("Continued Service Period"). Mr. Vento
shall be entitled during the Continued Service Period to compensation for his
service as Chairman of the Board of the Boards of Directors of Prudential as set
forth in Section 3 hereto. Notwithstanding anything to the contrary herein,
nothing in this Agreement shall be construed to create any entitlement on Mr.
Vento's part to continue to serve as a director of the Company and/or the Bank
or as Chairman of the Boards of either entity beyond the 2018 Annual Meeting;
provided, however, it understood by the parties hereto that upon expiration of
the Continued Service Period, Mr. Vento will be appointed as a director emeritus
of the Company and/or the Bank to serve in that capacity, should he so agree,
through February 2020. No additional cash compensation for service for as a
director emeritus shall be required to be paid to Mr. Vento.


(b)            Effective July 1, 2015, Mr. Vento shall resign from his position
as President of each of the Company and the Bank but will continue to serve as
the Chief Executive Officer of both the Company and the Bank.


(c)            Effective as of September 30, 2015, Mr. Vento will resign from
his position as the Chief Executive Officer of each of the Company and the Bank.


3.            Compensation; Benefits.


(a)            Cash Compensation.  In consideration of the obligations and
commitments of Mr. Vento under this Agreement, including but not limited to
Section 2 hereof, the Company and/or the Bank agrees to continue pay to Mr.
Vento his current annual salary ($368,105.00) on a prorated basis from the
Effective Date until July 1, 2015. Effective July 1, 2015 through and including
September 30, 2015 (the "Interim Period"), Mr. Vento will be paid at rate equal
to 50% of his current annual salary which shall equal $15,338.00 per month.
Commencing October 1, 2015 through the remainder of the Continued Service
Period, Mr. Vento will be paid a monthly fee of $6,250.00  (the "Chairman's
Fee") for service as Chairman of the Board of Directors of both the Company and
the Bank, the Chairman's Fee to be paid monthly on the first business day of
each month commencing on October 1, 2015 or on the first pay period of the
applicable month, as the Bank and the Company determine, and continuing through
the remainder of the Continued Service Period. The payment of the Chairman's Fee
to Mr. Vento is in lieu of any other cash compensation that Mr. Vento would be
entitled to receive as a non-employee director of the Company and/or the Bank,
including meeting fees, committee fees and the annual retainer, from October 1,
2015 through the remainder of the Continued Service Period.
 
 
2

--------------------------------------------------------------------------------


 
(b)            Prior Agreements.  The Split-Dollar Agreement shall remain in
full force and effect and Mr. Vento's rights and privileges thereunder shall not
be affected by or be subject to the provisions of this Agreement.


(c)            Medical, Dental and Other Benefits. The Bank and/or the Company
shall provide medical insurance for the benefit of Mr. Vento and his spouse
during the Continued Service Period at no cost to Mr. Vento and his spouse, with
the terms of such coverage being substantially similar to the coverage provided
by the Company and the Bank to Mr. Vento and his spouse immediately prior the
Effective Date of this Agreement. In addition, the Company and/or the Bank shall
provide dental insurance coverage for the benefit of Mr. Vento and his spouse
during the Continued Service Period at no cost to Mr. Vento and his spouse, with
the terms of such coverage being substantially similar to the coverage provided
by the Company and the Bank to Mr. Vento and his spouse immediately prior to the
Effective Date of this Agreement. In addition to the Split-Dollar Agreement, the
Bank and/or the Company shall continue to maintain during the Continued Service
Period at no cost to Mr. Vento on the same terms and conditions any and all
other life insurance provided thereby to Mr. Vento or for his benefit in effect
immediately prior to the Effective Time.


(d)            Existing Stock Options and Restricted Stock Awards.  The 114,456
vested stock options held by Mr. Vento as of the Effective Date of this
Agreement to purchase shares of common stock of the Company shall remain
outstanding and exercisable in accordance with their terms. The options covering
121,511 shares of common stock of the Company and the restricted stock awards
covering 63,583 shares which remain unvested as of the Effective Date will
continue to vest in accordance with the terms of their grant so long as Mr.
Vento continues to serve as an officer, director, director emeritus or advisory
director of the Company and/or the Bank.


(e)            Employee Benefit Plans.  Mr. Vento shall be entitled to receive
his vested benefits under the Bank's Employee Stock Ownership Plan, the Bank's
401(k) profit sharing plan and the Bank's multiple employer defined benefit
pension plan in accordance with the terms of such plans. As of October 1, 2015,
Mr. Vento shall no longer be entitled to participate in any of the employee
benefit plans or programs offered by the Company, the Bank or any of their
subsidiaries (except to the extent permitted by the terms of such plans), and no
additional benefits shall accrue or vest on behalf of Mr. Vento under such
employee benefit plans or programs after October 1, 2015, except as set forth in
Sections 3(b), 3(c) and 3(d) hereof or as otherwise provided under the terms of
such plans.


(f)            Expenses.  The Company and/or the Bank shall reimburse Mr. Vento
or otherwise provide for or pay for all reasonable expenses incurred by Mr.
Vento at the request of the Company or the Bank, subject to such reasonable
documentation as may be requested by the Company or the Bank.  If such expenses
are paid in the first instance by Mr. Vento, the Company and/or the Bank shall
reimburse Mr. Vento therefor upon receipt of such reasonable documentation as
may be requested by the Company.  Such reimbursements or payments shall be made
promptly by the Company or the Bank, as applicable, and, in any event, no later
than March 15th of the year immediately following the year in which such
expenses were incurred.
 
 

 
3

--------------------------------------------------------------------------------

(g)            Use of an Automobile. During the Continued Service Period, the
Company and/or the Bank shall provide Mr. Vento with the continued use of the
automobile that was provided for Mr. Vento's use immediately prior to the
Effective Date.
 
4.            Termination.


(a)            Death or Disability.  Mr. Vento's services shall terminate
automatically upon his death or his Retirement during the Continued Service
Period. For purposes of this Agreement, "Retirement" means Mr. Vento's voluntary
termination or resignation as Chairman of the Boards of Directors of both the
Company and the Bank. If Mr. Vento becomes disabled during the Continued Service
Period (pursuant to the definition of Disability set forth below), the Company
and/or the Bank may give to Mr. Vento written notice in accordance with Section
9 of this Agreement of its intention to terminate Mr. Vento's services.  In such
event, Mr. Vento's services with the Company and the Bank shall terminate
effective on the 60th day after receipt of such notice by Mr. Vento (the
"Disability Effective Date"), provided that, within the sixty (60) days after
such receipt, Mr. Vento shall not have returned to perform his duties.  For
purposes of this Agreement, "Disability" shall mean Mr. Vento is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, as determined by a physician selected by the Company and/or the
Bank or their insurers and reasonably acceptable to Mr. Vento or Mr. Vento's
legal representative.


(b)            Cause.  The Company and the Bank may terminate Mr. Vento's
services as Chairman of the Board during the Continued Service for Cause. For
purposes of this Agreement, "Cause" shall mean termination of the Mr. Vento's
services as Chairman because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, willful conduct which is materially detrimental
(monetarily or otherwise) to the Company and/or the Bank or material breach of
any provision of this Agreement. Notwithstanding anything to the contrary
herein, Mr. Vento can only be removed as a director from the Boards of Directors
of the Company and the Bank in accordance with the applicable provisions of the
Articles of Incorporation and Bylaws of the Company or the Bank.


For purposes of this provision, no act or failure to act, on the part of Mr.
Vento, shall be considered "willful" unless it is done, or omitted to be done,
by him in bad faith or without reasonable belief that his action or omission was
in the best interests of the Company and/or the Bank. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board of Directors of either the Company or the Bank or based upon the advice of
counsel for the Company and/or the Bank shall be conclusively presumed to be
done, or omitted to be done, by Mr. Vento in good faith and in the best
interests of the Company and the Bank. The cessation of the services of Mr.
Vento for conduct described the paragraph above shall not be deemed to be for
Cause unless and until there shall have been delivered to him a copy of a
resolution duly adopted by the affirmative vote of a majority of the entire
membership of the Board of Directors of the Company and/or the Bank (excluding
Mr. Vento) at a meeting of the Board of Directors called and held for such
purpose (after not less than ten (10) days advance notice is provided to Mr.
Vento and he is given an opportunity, together with counsel chosen by him, to be
heard before the Board of Directors), finding that, in the good faith opinion of
the Board, Mr. Vento is guilty of the conduct described above, and specifying
the particulars thereof in detail. The Company and/or the Bank may suspend Mr.
Vento's authority (with a continuation of his compensation as provided in
Section 3 during such period of suspension) after the provision of a notice of
intention to terminate his services for conduct described above and prior to the
time he is given an opportunity to meet with the Board of Directors, and any
such suspension shall not constitute "Good Reason" as defined in Section 4(c)
below.

 
4

--------------------------------------------------------------------------------

(c)            Good Reason.  Mr. Vento's services may be terminated by him for
Good Reason.  For purposes of this Agreement, "Good Reason" shall mean, in the
absence of a written consent of Mr. Vento, any material breach of this Agreement
by the Company and/or the Bank, including without limitation any of the
following: (A) a material reduction in the compensation payable to Mr. Vento
pursuant to Section 3 hereof; or (B) a material diminution in the authority or
duties of Mr. Vento; provided, however, that prior to any termination of service
for Good Reason, Mr. Vento must first provide written notice to the Company and
the Bank within ninety (90) days of the initial existence of the condition,
describing the existence of such condition, and the Company and the Bank shall
thereafter have the right to remedy the condition within thirty (30) days of the
date the Company and the Bank received the written notice from Mr. Vento.  If
the Company and the Bank remedy the condition within such thirty (30) day cure
period, then no Good Reason shall be deemed to exist with respect to such
condition.  If the Company and the Bank do not remedy the condition within such
thirty (30) day cure period, then Mr. Vento may deliver a Notice of Termination
for Good Reason at any time within sixty (60) days following the expiration of
such cure period.


(d)            Notice of Termination.  Any termination by the Company and/or the
Bank for Cause, or by Mr. Vento for Good Reason, shall be communicated by a
written Notice of Termination to the other party hereto given in accordance with
Section 9 of this Agreement.  For purposes of this Agreement, a "Notice of
Termination" means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Mr. Vento's services under the provision so indicated
and (iii) if the Date of Termination (as defined below) is other than the date
of receipt of such notice, specifies the termination date (which date shall be
not more than thirty (30) days after the giving of such notice).  The failure by
Mr. Vento or the Company and/or the Bank to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of Mr. Vento or the Company and/or the
Bank, respectively, hereunder or preclude him or the Company and/or the Bank,
respectively, from asserting such fact or circumstance in enforcing his or the
Company's or the Bank's rights hereunder.


(e)            Date of Termination.  "Date of Termination" means (i) if Mr.
Vento's services are terminated by the Company and/or the Bank for Cause, or by
Mr. Vento for Good Reason, the date on which the Notice of Termination is given,
or any later date specified therein within thirty (30) days of delivery of such
notice, as the case may be, or (ii) if Mr. Vento's services are terminated for
any other reason, the Date of Termination shall be the date specified in such
Notice of Termination.
 
 
5

--------------------------------------------------------------------------------


 
5.            Obligations of the Company and the Bank upon Termination of
Services.  If Mr. Vento's services are terminated for any reason during the
Continued Service Period, the Company and/or the Bank, to the extent applicable,
shall pay him in a lump sum in cash within thirty (30) days after the Date of
Termination any accrued but unpaid compensation as provided by Section 3 earned
by Mr. Vento through the Date of Termination.


6.            Full Settlement.  The obligations of the Company and/or the Bank
to make the payments provided for in this Agreement and otherwise to perform its
respective obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company and/or the Bank may have against Mr. Vento or others.  In no event shall
Mr. Vento be obligated to seek other services or take any other action by way of
mitigation of the amounts payable to him under any of the provisions of this
Agreement.


7.            Representations and Warranties.  Each party hereto represents and
warrants to each other that they have carefully read this Agreement and
consulted with respect thereto, to the extent deemed appropriate, with their
respective counsel and that each of them fully understands the content of this
Agreement and its legal effect.  Each party hereto also represents and warrants
that this Agreement is a legal, valid and binding obligation of such party which
is enforceable against it in accordance with its terms.


8.            Successors and Assigns.  This Agreement will inure to the benefit
of and be binding upon Mr. Vento and his assigns and upon the Company and the
Bank any successor to the Company or the Bank and by merger or consolidation or
any other change in form or any other person or firm or corporation to which all
or substantially all of the assets and business of the Company and the Bank may
be sold or otherwise transferred. Any successor to the Company or the Bank by
merger, consolidation or other change in form shall expressly in writing assume
all obligations of the Company or the Bank hereunder as fully as if it had been
originally made a party hereto, and this Agreement shall continue in effect
following any change in control of the Company and/or the Bank.  This Agreement
may not be assigned by any party hereto without the written consent of the other
parties hereto.


9.            Notices.  Any communication to a party required or permitted under
this Agreement, including any notice, direction, designation, consent,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally, or five days after
mailing if mailed, postage prepaid, by registered or certified mail, return
receipt requested, addressed to such party at the address listed below or at
such other address as one such party may by written notice specify to the other
party or parties, as applicable:
 
 
 
 
 
 

 
6

--------------------------------------------------------------------------------

If to Mr. Vento:


Thomas A. Vento
At the address last appearing on the
personnel records of the Bank


If to the Company and the Bank:


Prudential Bancorp, Inc.
Prudential Savings Bank
1834 West Oregon Avenue
Philadelphia, Pennsylvania  19145
Attention: Corporate Secretary


10.            Withholding.  The Company and/or the Bank may withhold from any
amounts payable under this Agreement such federal, state, local or foreign taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.


11.            Entire Agreement; Severability.


(a)            This Agreement incorporates the entire understanding between the
parties relating to the subject matter hereof, recites the sole consideration
for the promises exchanged and supersedes any prior agreements between the
Company and/or the Bank and Mr. Vento with respect to the subject matter hereof
including the Employment Agreement.  In reaching this Agreement, no party has
relied upon any representation or promise except those set forth herein.


(b)            Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.  If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.  In all such cases, the parties shall use their
reasonable best efforts to substitute a valid, legal and enforceable provision
which, insofar as practicable, implements the original purposes and intents of
this Agreement.


12.            Amendment; Waiver.


(a)            This Agreement may not be amended, supplemented or modified
except by an instrument in writing signed by each party hereto; provided,
however, that notwithstanding anything in this Agreement to the contrary, the
Company and the Bank may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Internal
Revenue Code of 1986, as amended.


(b)            Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition.  A waiver of any provision of this Agreement must be made
in writing, designated as a waiver and signed by the party against whom its
enforcement is sought.  Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.
 
 
7

--------------------------------------------------------------------------------


 
13.            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.


14.            Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the Commonwealth of Pennsylvania
applicable to agreements made and entirely to be performed within such
jurisdiction.


15.            Headings.  The headings of sections in this Agreement are for
convenience of reference only and are not intended to qualify the meaning of any
section.  Any reference to a section number shall refer to a section of this
Agreement, unless otherwise stated.


16.            Regulatory Provisions.  Notwithstanding anything to the contrary
contained in this Agreement, any payments to Mr. Vento by the Company and/or the
Bank, whether pursuant to this Agreement or otherwise, are subject to and
conditioned upon their compliance with, to the extent applicable, Section 18(k)
of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.






[The next page is the signature page.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Mr. Vento has hereunto set his hand, and the Company and the
Bank, have caused this Agreement to be executed by their duly authorized
officers, all as of the day and year first written above.




ATTEST:
         
By:
/s/ Regina Wilson
 
/s/ Thomas A. Vento
Name:      
Regina Wilson  
Name: Thomas A. Vento
Title:        
Corporate Secretary    

 
 
 

 
PRUDENTIAL BANCORP, INC.
             
By:
/s/ Francis V. Mulcahy
 
Name:
Francis V. Mulcahy
 
Title:
Chairman, Compensation Committee

 
 
 

 
PRUDENTIAL SAVINGS BANK
             
By:
/s/ Francis V. Mulcahy
 
Name:
Francis V. Mulcahy
 
Title:
Chairman, Compensation Committee

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9